DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 5/5/2022.
3.	Applicant's remarks, filed on 5/5/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive.

Allowable Subject Matter
4.1.	Claims 1-18 are allowed.
4.2.	a). US Patent No. 10454689 issues to Sharifi Mehr et al discloses a client maintains a pinned collection of trusted digital certificates. An original digital certificate in the collection may be updated by sending a request to the certificate authority that issued the original digital certificate. The certificate authority generates an updated certificate, signs the updated certificate with a private key of the updated certificate, and also signs the updated certificate with the private key of the original digital certificate. The server provides the updated certificate to the client. The client can validate the signature created with the updated private key using the updated public key of the certificate authority, and the signature created with the original private key can be validated using the original public key of the certificate authority. If both signatures are valid, a continuity of trust may be established, and the updated certificate added to the collection of trusted digital certificates.

b). US Patent No. 7263608 issued to Challener et al discloses a Trusted Computing Platform Alliance (TCPA) endorsement certificate is provided by comparing a trusted platform module (TPM) public key transmitted by an owner of the computing device to which the TPM belongs to a copy of the key as originally stored in a remote database prior to vending the device. If a match is found the certificate is created using the public key, and then sent to the owner of the computing device.

c). US Patent Application No. 20140165147 to Hershberg et al discloses a client device requests permission from a network access device to access a network associated with the network access device. The client device sends credentials of a user associated with the client device for authenticating with the network access device. The client device receives from the network access device permission to access the network along with a session certificate and an associated key. The session certificate and the key are associated with the credentials of the user. The client device establishes a network session using the network based on receiving the permission. During the network session, the client device establishes a secure communications channel with a website. The client device authenticates the user to the website by sending the session certificate to the website over the secure communications channel. The client device then receives permission from the website to access contents of the website.

4.3.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 5/5/20200 are persuasive (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497